EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use by Sunrise Global, Inc. (now known as Greenkraft Inc.) in its Registration Statement on Form S-1 of our report dated August 12, 2013, relating to the audited financial statements of Sunrise Global Inc. (now known as Grenkraft Inc.) for the years ended April 30, 2013 and 2012 which appear in such Registration Statement on Form S-1, to be filed on or aboutFebruary 7, 2014. /s/ MaloneBaileyLLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas February 7, 2014
